Citation Nr: 1229846	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected bilateral pes planus from May 1, 2005, to November 16, 2007, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for the service-connected chondromalacia of the left knee with medial meniscus irregularity (left knee disability) from May 1, 2005, to June 29, 2006, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for the service-connected right knee degenerative joint disease with partial medical meniscus tear (right knee disability) from May 1, 2005, to June 29, 2006, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for the service-connected environmental allergies.

5.  Entitlement to an initial compensable rating for the service-connected bronchiogenic carcinoma, status post left upper lobectomy (lung disability).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded service connection effective from May 1, 2005, for environmental allergies, bilateral knee disabilities, and bilateral pes planus.  All disabilities were rated noncompensable.  In a December 2005 rating decision, the RO awarded service connection for the lung disability and assigned an initial 100 percent evaluation effective May 1, 2005, and a noncompensable rating from September 1, 2005.  The same decision denied service connection for osteoarthritis of the right ankle.  

In July 2006, the RO awarded increased 10 percent ratings for the service-connected bilateral knee disabilities effective from June 29, 2006.  In January 2008, the RO awarded an increased 10 percent rating for the service-connected bilateral pes planus effective November 16, 2007.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefit available has been awarded and he contends as recently as May 2012 that higher ratings are warranted.  See AB v. Brown, 6 Vet. App. 35 (1993).     

These matters were recently before the Board in January 2012 and remanded to the RO further development.  The Board denied the claim for service connection for osteoarthritis of the right ankle.  As such, the matter is no longer in appellate status. 

The claim for an initial compensable evaluation for the service-connected lung disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected bilateral pes planus has been productive of moderate impairment with pain on use; there has been no evidence of severe flatfeet, unilateral or bilateral, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

2.  Throughout the appeal period, the service-connected left knee disability (including arthritis established by x-ray) has been productive of painful motion without evidence of additional functional loss due to pain, weakness, incoordination or fatigue; it has not limited flexion to 60 degrees, nor has it limited extension to 5 degrees; there is no evidence of instability or recurrent subluxation.  

3.  Throughout the appeal period, the service-connected right knee disability (including arthritis established by x-ray) has been productive of painful motion without evidence of additional functional loss due to pain, weakness, incoordination or fatigue; it has not limited flexion to 60 degrees, nor has it limited extension to 5 degrees; there is no evidence of instability or recurrent subluxation.  

4.  Throughout the appeal period, the service-connected environmental allergies have been not been productive of polyps, 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, for the service-connected bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).  

2.  The criteria for an initial 10 percent rating, and no higher, for the service-connected left knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

3.  The criteria for an initial 10 percent rating, and no higher, for the service-connected right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

4.  The criteria for an initial compensable rating for the service-connected environmental allergies have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.97, Diagnostic Code 6522  (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claims arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

However, in June 2008 and September 2008 letters, the Veteran was given notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal, to include the pertinent rating criteria. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (nothing pertinent was found in VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


 Bilateral Pes Planus

The Veteran appealed the decision that assigned the initial noncompensable rating for bilateral pes planus and the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson, supra.  As noted in the Introduction, the RO awarded an increased 10 percent rating effective from November 2007.  See January 2008 rating decision.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   
    
The Veteran's service connected bilateral pes planus has been rated under Diagnostic Code 5276 for acquired flatfeet.  Under this code section, a noncompensable rating is assigned for mild flatfoot, symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned for moderate flatfoot, weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Id.  A 20 percent rating is assigned for unilateral, severe flatfoot, and 30 percent for bilateral, severe flatfoot, objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the bilateral pes planus warrants an initial 10 percent rating, and no higher, under Diagnostic Code 5276.  38 C.F.R. §§ 4.7, 4.71a.  

Throughout the appeal period, the Veteran's bilateral pes planus has been considered moderate in nature.  The Veteran has complained of pain on use of his feet dating back to the December 2004 separation examination from service and the first  VA examination in February 2005.  Notably, on VA examination in February 2005 he reported pain in his feet on a daily basis dependent on the level of physical activity.   While the range of motion of the feet was normal bilaterally, the left foot was somewhat painful during dorsiflexion from 10 to 20 degrees.  

As early as May 2006 the Veteran was fitted for orthotics for his flat feet.  During VA examination in June 2006, the Veteran endorsed pain on standing and walking He had partial orthotics to ease knee pressure and pain.  In June 2007, the Veteran again complained of pain on the use of his feet.  Physical examination showed 10 degrees of varus correctable by manipulation.

While a 10 percent rating is warranted throughout the appeal period, a rating in excess of 10 percent is not warranted  under any Diagnostic Code applicable for rating feet disorders as there has been no evidence of unilateral or bilateral, severe flatfeet with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities..  38 C.F.R. § 4.7.  In this regard, upon VA examination in February 2005, the Achilles tendon was in proper alignment with the forefoot and nontender.  During VA examination in June 2006, the feet were bilaterally symmetrical and normal in appearance.  There were no callosities, breakdown or unusual shoe pattern that would indicate abnormal weight bearing.  Achilles tendon alignment was midline. There was no malalignment of the forefoot or midfoot.  X-rays showed flattening of the longitudinal arch of both feet, mild plantar tilt of both tali and low calcaneal pitch bilaterally compatible with pes planus.  

The Veteran was afforded an additional VA examination in June 2007.  There was some wear of the heels posterolaterally bilaterally, but no callosities.  There were no hammertoes, high arch, clawfoot, or other deformity.  The Achilles tendon alignment was normal.  There was 10 degrees of valgus correctable by manipulation.  There was no forefoot or midfoot malalignment.  Angulation and dorsiflexion at the first metatarsophalangeal joints was 20 degrees on the right and 15 degrees on the left with good motion. 

During VA examination in December 2007,  the Veteran presented with subjective complaints of mild swelling in the right fifth toe aggravated by prolonged standing and walking.  The Veteran continued to use inserts with good relief.  There was no injury to the feet.  The Veteran had pes planus with hallux valgus with macerated skin in the interdigital area between the fourth and fifth toe with corn formation at the distal interphalangeal joint at the right fifth toe without acute swelling. The examiner did not indicate whether this was caused by the flatfoot condition.  There was excessive wear pattern in the lateral aspect of his shoes.  There were no hammertoes, clawfoot or other deformity.  On weight bearing and off weight bearing, the Achilles tendon was five degrees in valgus.  The Achilles tendon could be manipulated without pain.  Midfoot collapse and forefoot abductus was correctable by manipulation with using a shoe insert.  The Veteran had bilateral hallux valgus with approximately 15 degrees of valgus.  Dorsiflexion at the metatarsophalangeal joint on the great toe showed flexion 0 to 35 degrees and extension 0 to 70 degrees bilaterally.  

Upon VA examination in January 2009, there were no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  During VA feet examination in February 2012, the Veteran again had no pain on manipulation of his feet.  There were no characteristic calluses caused by the flatfoot condition.  His symptoms were relieved by arch support, which he used occasionally.  He did not have extreme tenderness of the plantar surface, decreased longitudinal arch height on weight bearing, or marked deformity of the foot on pronation or abduction.  The weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm on manipulation. 

As noted, while there was some corn formation (callosity) at the distal interphalangeal joint at the right fifth toe without acute swelling upon VA examination in December 2007, there was no indication this was caused by the flatfoot condition.  Moreover, it was an isolated finding in the record.  The next two VA examinations in 2009 and 2012 were devoid of any callosities.  Thus, the cumulative evidence of record is not sufficient to establish that a 20 percent rating was warranted for unilateral, severe flatfeet with indication of swelling on use or characteristic callosities.  38 C.F.R. § 4.71a.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's bilateral pes planus.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of  acquired claw foot (Diagnostic Code 5277), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283),, or severe foot injuries (Diagnostic Code 5284) to warrant a higher rating.  38 C.F.R. § 4.71a.

Finally, the Board has noted the Veteran's complaints of pain experienced in his bilateral feet and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with a somewhat painful left foot during dorsiflexion from 10 to 20 degrees, range of motion was normal.  VA examination in February 2005.   In addition, these complaints of pain are provided for in the current 10 percent rating.  On VA examinations in June 2006 and June 2007, there was no evidence of functional loss, painful motion, or additional limitation or change in motion upon repeated testing.  In December 2007 and February 2012, there was also no evidence of painful motion or functional loss.  Moreover, there has been no evidence of fatigability, incoordination,  or weakness at any time. 

"Staged" ratings, other than what has been awarded in the instant decision, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Right and Left Knee Disabilities  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran appealed the decision that assigned the initial noncompensable ratings for the bilateral knee disabilities and the Board will now consider whether a higher evaluation is warranted for the bilateral knee disabilities at any stage since the effective date of service connection.  See Fenderson, supra.   As noted in the Introduction, the RO awarded an increased 10 percent ratings for the bilateral knees effective from June 2006.  See July 2006 DRO decision.  His claims remain in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   
    
The Veteran's service connected left knee disability has rated under Diagnostic Code 5261 for limitation of extension of the leg.  The right knee disability has been rated under Diagnostic Code 5010 for arthritis and Diagnostic Code 5261, for limitation of extension of the leg.  In order to afford the Veteran the broadest scope of review, and to ensure that the knees are evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Affording the Veteran all reasonable doubt after having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the bilateral knee disabilities warrant an initial 10 percent rating, and no higher, for evidence of painful motion, to include upon VA examinations in June 2006, June 2007, January 2009, and February 2012.  At no time during the appeal period has the medical evidence been shown to support separate ratings for limitation of flexion  or lateral instability under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7.  Further, a rating in excess of 10 percent is not warranted for either the right or left knee disability as there has been no evidence of extension of the leg limited to 15 degrees.  38 C.F.R. § 4.71a. 

In rating the Veteran's knee disabilities, the Board notes that there is radiographic evidence of arthritis of the bilateral knees.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

With regard to the right knee, review of the evidence shows that flexion has been at worse limited to 95 degrees upon VA examination in February 2012.  The Board notes that this was even after right knee surgery in January 2011.  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  
Even when considering that pain began at 45 degrees, after three repetitions of movement, flexion remained at 95 degrees, which also does not meet the criteria for a compensable rating.  

The Board notes upon VA examination in February 2005 flexion was full.  During VA examinations in June 2006 and January 2009, flexion was limited to 120 degrees with no change following repetitive use.   Range of motion was normal upon VA examination in June 2007.  

With regard to the left knee, review of the evidence shows that flexion has been at worse limited to 110 degrees upon VA examination in February 2012.  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.   Even when considering that pain began at 60 degrees, after three repetitions of movement, flexion remained at 60 degrees, which also does not meet the criteria for a compensable rating.  

The Board notes upon VA examination in February 2005 flexion was full.  During VA examination in June 2006 flexion was limited to 120 degrees and in January 2009 to 130 degrees.  On both occasions there was no change following repetitive use.   Range of motion was normal upon VA examination in June 2007.  

Extension has been repeatedly full for both knees upon VA examinations from 2005 to 2012,  even with complaints of painful extension in 2006 (20 to 0 degrees), which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a rating in excess of 10 percent as the limitation of motion is noncompensable under the criteria for rating flexion and extension.  As noted above, when limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003/5010.  Id.  

Additional separate ratings are also not warranted for limited flexion or extension of either the right or left knee as neither meets the criteria for a compensable rating.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his knees and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful extension upon VA examination in 2006, the Veteran was still able to fully extend his knees.  There was no pain with flexion or after repetitive use.  In 2007, the Veteran had pain at the end of range of motion, but he had full range of motion from zero to 140 degrees with no change after repetition.  In 2009, even with painful motion, the Veteran was still able to flex his left knee to 130 degrees and his right knee to 120 degrees with no change upon repetition.  In 2012, extension was full in both knees and flexion was still possible in the left to 110 degrees and in the right to 95 degrees with no change upon repetition.  There has been no evidence throughout the appeal period that motion of either knee was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

The complaints of painful motion are clearly accounted for in the 10 percent rating awarded in the instant decision as the Veteran's limitation of flexion and extension  for both knees does not even meet the criteria for even a compensable rating under Diagnostic Codes 5260 or 5261.  Id.  However, an initial 10 percent rating is warranted since there is some objectively demonstrated loss of motion, although otherwise noncompensable under limitation of motion Diagnostic Codes. 

The Board has also considered whether a separate rating is warranted for instability of either knee under Diagnostic Code 5257; however, there was only an isolated incident of mild left knee instability upon VA examination in June 2007  that was not found elsewhere in the record.  Notably, VA examinations in 2005 and 2006 were negative, as well as examinations dated after 2007 in 2009 and 2012, which did not contain any evidence of instability of the left knee.  The right knee has been stable throughout the appeal period.  Thus, a separate rating is not warranted for instability of either knee.  38 C.F.R. § 4.71a.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right and left knee disabilities.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage with frequent episodes of locking and effusion into the joint (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a (Emphasis added).

As such, based on its review of the medical evidence, the Board finds that an initial 10 percent rating is warranted, and no higher, for both the left and right knee disabilities under Diagnostic Code 5010.  Separate ratings are not warranted for limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  Separate ratings are not warranted for lateral instability or recurrent subluxation under Diagnostic Code 5257. 38 C.F.R. § 4.71a.

"Staged" ratings, other than what is already has been granted in the instant decision,  are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Environmental Allergies

The Veteran appealed the decision that assigned the initial noncompensable rating for environmental allergies and the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson, supra.  
    
The Veteran's service connected environmental allergies have been rated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Under this code section, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned noncompensable rating is appropriate and no higher rating is warranted.  38 C.F.R. §§ 4.7, 4.97.  

In this regard, upon VA examination in February 2005, the Veteran complained of congestion, rhinorrhea, itchy eyes, scratchy throat and postnasal drip.  He treated with over the counter antihistamines and decongestants.  There was no surgery performed on the sinuses  The Veteran's turbinates were mildly edematous.  He was able to breathe through both nares.  There was no purulent mucus.  

VA outpatient treatment records dated in January 2006 show the Veteran's nasal mucosa was normal.  The Veteran denied any purulent discharge.  

Upon VA examination in June 2006, the Veteran denied interference with  breathing through his nose, purulent discharge, and dyspnea at rest or on exertion.  The sinuses were not affected and the Veteran denied headaches.  He reported allergy problems, including itchy/watery eyes, runny/stuffy nose, and sneezing, in the Fall and Spring.  No polyps were noted.  There was no obstruction (partial or complete) in either nostril.  X-rays showed no significant mucosal thickening visualized.  

During VA examination in June 2007, the Veteran denied any allergy symptoms while on medication.  He also denied purulent discharge.  There were no polyps, permanent hypertrophy of turbinates, or granulomatous disease.  The Veteran had normal airflow through both nostrils.   The sinuses were not affected.  No significant mucosal thickening was visualized on x-ray.

The Veteran was afforded a final VA examination in February 2012.  The Veteran did not have greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, or nasal polyps.  There was no granulomatous condition.  

 In sum, based on its review of the medical evidence, the Board finds that an initial compensable rating is not warranted under Diagnostic Code 6522 as there has been no evidence of polyps or obstruction (complete or 50 percent) of either nasal passage.  38 C.F.R. § 4.97.

"Staged" ratings, other than what is currently in effect,  are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
  

TDIU & EXTRASCHEDULAR RATINGS

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran retired from employment in 2004.  See VA examination report dated January 2009.   The Veteran made no claim of unemployability during the appeal period.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral knee, bilateral pes planus, and environmental allergies disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral knee, bilateral pes planus, and environmental allergies disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  The criteria reasonably describes the Veteran's disability levels and symptomatology and thus, his disability picture is contemplated by the rating schedule and the assigned schedular evaluations are therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluations did not contemplate the Veteran's level of disability and symptomatology, which is not the case in the instant matter, and were found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Since the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a 10 percent rating (but no higher) is warranted for the service-connected bilateral pes planus, effective from May 1, 2005, subject to the controlling regulations governing monetary awards.   

Entitlement to a 10 percent rating (but no higher) is warranted for the service-connected left knee disability, effective from May 1, 2005, subject to the controlling regulations governing monetary awards.   

Entitlement to a 10 percent rating (but no higher) is warranted for the service-connected right knee disability, effective from May 1, 2005, subject to the controlling regulations governing monetary awards.   

Entitlement to a compensable rating for the service-connected environmental allergies is not warranted.


REMAND

The Veteran additionally claims entitlement to an initial compensable evaluation for the service-connected lung disability.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

Notably, a supplemental statement of the case (SSOC) was issued to the Veteran on March 12, 2012.  Thereafter, the Veteran submitted a March 21, 2012, pulmonary function test (PFT).  The RO received the PFT on March 30, 2012.  The Veteran's claim was certified to the Board in April 2012.  

As the March 2012 PFT was received by the RO prior to transfer of the records to the Board and the evidence is pertinent to the lung disability on appeal, an SSOC must be furnished to the Veteran.  38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following action:

The RO should re-adjudicate the claim for entitlement to an initial compensable evaluation for the service-connected lung disability.  The RO should issue an appropriate SSOC to the Veteran, which takes into account the PFT dated in March 21, 2012, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


